DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed January 7, claim 12 has been cancelled. Claims 1-11, 13-15 are pending.
As agreed during the interview dated February 09, 2021, the Office Action issued on January 14, 2021 has been treated as a Non-final Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 6-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 2010/0003527 A1).

    PNG
    media_image1.png
    237
    826
    media_image1.png
    Greyscale

Regarding product by process claims 2, 3, 6, 7, 9, applicants must recognize that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding rubber composition as claimed, Gustafsson et al. (page 6, claim 1; page 3-5, 0123-0239) disclose rubber compositions comprising SBS (styrene butadiene styrene), SBR (styrene butadiene rubber), and FISR (high styrene butadiene rubber). Applicants must also recognize that FISR is also a styrene butadiene rubber as well, however with a higher styrene content as compared to SBR.


    PNG
    media_image2.png
    377
    817
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    767
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    837
    780
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    856
    782
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    612
    777
    media_image6.png
    Greyscale

Regarding % styrene of the SBS, SBR, HSR, Gustafsson et al. (page 2-3, 0056-0088) disclose the % styrene of the SBS, SBR, HSR employed in examples 1 -18 of Gustafsson et al., since all SBS and HSR samples have % styrene content of greater than 35 wt%, the examiner has a reasonable basis to believe that the wt% styrene of the disclosed examples 1 -18 are within the total wt% of styrene requirement of claim 1 being claimed.
Regarding the newly amended feature “5 parts by weight or less of silica based on 100 parts by weight of the elastic polymer” of claim 1, applicants must recognize that “5 parts by weight or less of silica” means that the compositions as taught in Gustafsson et al. that do not contain silica would meet the requirement as claimed.
Regarding the “filler” recitation in claim 1 of Gustafsson et al., Gustafsson et al. (page 3, 0098-0109) clearly indicate that fillers recited in claim 1 of Gustafsson et al. are not limited to silica, but equally applicable to the filler types as well, such as the nonsilica fillers disclosed in Gustafsson et al. (page 3, 0098-0109). Therefore, the examiner has a reasonable basis to believe that the newly amended feature “5 parts by weight or less of silica based on 100 parts by weight of the elastic polymer” of claim 1 has been met by the teachings of Gustafsson since the teaching of Gustafsson et al. is not limited to silica, or the working examples of Gustafsson et al.

    PNG
    media_image7.png
    393
    812
    media_image7.png
    Greyscale

Regarding the “non-oil extended rubber” feature of claim 8, since Gustafsson et al. do not disclose the use of oil-extended rubber, the examiner has a reasonable basis to believe that the “non-oil extended rubber” feature of claim 8 has been met by the teachings of Gustafsson et al.
Regarding claim 10, Gustafsson et al. (page 3, 0110-0115) clearly disclose the amount of crosslinking agent (vulcanizer) being claimed.

    PNG
    media_image8.png
    180
    780
    media_image8.png
    Greyscale

Regarding claim 11, Gustafsson et al. (page 3, 0118, 0119) clearly disclose the use of silane coupling agents being claimed.

    PNG
    media_image9.png
    96
    775
    media_image9.png
    Greyscale

Regarding claim 13, although “a transparent shoe sole” is recited, the invention of claim 13 still relates to “a rubber composition”. Therefore, the recited feature “a transparent shoe sole” does not carry much weight on the patentability of claim 13.
Regarding claims 14-16, the prepared samples in Gustafsson et al. can be considered “molded article” since the claims as written do not indicate any specific shape or geometry.
Regarding the abrasion properties of claim 16 as claimed, in view of the substantially identical compositions disclosed and as claimed, the examiner has a reasonable basis to believe that the claimed abrasion properties of claim 16 is inherently possessed by the rubber compositions disclosed in Gustafsson et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).	

	Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. Applicants argue that the claims are allowable because Gustafsson et al. do not teach the claimed feature “the total styrene content of the elastic polymer is at least 35% by weight”. However, the examiner disagrees.
Applicants argue that, in Example 1, Gustafsson discloses 16% SBS (Finaclear®602D), 16% SBR (Kraiex® 1507), 16% HSR (KER1904), and other fifteen components (see paras [0123]-[0146]). Gustafsson further discloses the styrene content of each component: 40% for Finaclear®602D, 23.5% SBR (Kralex®1507), and 63% for KER1904 (see paras [0053]-[0106]). Thus, the total styrene content of the polymer must be calculated as 20.24% (= 16*0.4 + 16*0.235 + 16*0.63), which cannot satisfy the claimed percentage. Gustafsson’s Example 5 contains the highest styrene content. Gustafsson discloses 10% SBS (Finaclear®602D), 6% SBR (Kraiex® 1507), and 30% HSR (KER1904) in Example 5 (see paras [0165]-[0170]). In this example, the total styrene content is calculated as 24.31% (= 10*0.4 + 6*0.235 + 30*0.63). However, the method of calculation presented applicants’ argument is not supported by the claims as written. This is because the weigh% styrene content presented in applicants’ argument is not based on the total weight of the claimed “elastic polymer”, but based on the claimed “rubber composition”.
As written in claim 1, “an elastic polymer comprising a styrene butadiene rubber (SBR) and a styrene butadiene styrene (SBS) thermoplastic rubber” and “the total styrene content of the elastic polymer is at least 35% by weight” have been clearly stated, and the weight% of styrene in the elastic polymer should be based solely on the elastic polymer being claimed. (Please see the following calculation).
Example 1, Gustafsson discloses 16% SBS (Finaclear®602D), 16% SBR (Kraiex® 1507), 16% HSR (KER1904), and other fifteen components (see paras [0123]-[0146]). Gustafsson further discloses the styrene content of each component: 40% for Finaclear®602D, 23.5% SBR (Kralex®1507), and 63% for KER1904 (see paras [0053]-[0106]). Thus, the total styrene content of the polymer must be calculated as 42% (= 16/48*0.4 + 16/48*0.235 + 16/48*0.63), which cannot satisfy the claimed percentage. 
Gustafsson’s Example 5 contains the highest styrene content. Gustafsson discloses 10% SBS (Finaclear®602D), 6% SBR (Kraiex® 1507), and 30% HSR (KER1904) in Example 5 (see paras [0165]-[0170]). In this example, the total styrene content is calculated as 52% (= 10/46*0.4 + 6/46*0.235 + 30/46*0.63).

Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is inadequate teaching in Gustafsson et al. (US 2010/0003527 A1) to teach the % of 1, 2-vinyl configuration of claim 5.

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
April 6, 2021